Citation Nr: 1611033	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  11-02 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for asthma.

3.  Entitlement to a compensable rating for hypertension.

4.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).

5.  Entitlement to a compensable rating for small bowel obstruction.

6.  Entitlement to service connection for a prostate disability, claimed as enlarged prostate / benign prostate hypertrophy (BPH).

7.  Entitlement to service connection for abdominal aortic aneurysm.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1970 to March 1972, and from September 1978 to October 2006.  This matter (with the exception of the issue concerning abdominal aortic aneurysm) is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In January 2016, a hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is associated with the record.  The appeal seeking service connection for abdominal aortic aneurysm arises from a June 2013 rating decision by the Baltimore RO.  The Veteran filed a notice of disagreement (NOD) with this determination, but no statement of the case (SOC) has yet been issued in the matter.

The Board notes that the Veteran originally initiated an appeal featuring 20 issues, which were addressed in a February 2011 SOC.  However, his VA Form 9 Substantive Appeal filed in February 2011 expressly and specifically limited his appeal to the six issues identified on page 1 of this decision (aside for the aortic aneurysm issue, which later arose separately).  Amongst the issues addressed in the February 2011 SOC, only the issues perfected for appeal by the Veteran's February 2011 Form 9 are before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Discussion on the record during the January 2016 Board hearing revealed that the Veteran and his representative believe that there may remain outstanding medical records that may be pertinent to the issues currently on appeal (including records from recent evaluation and treatment).  Specifically, the Veteran identified that all of his pertinent medical treatment had been obtained at "Walter Reed," describing that he has received treatment at this medical center's former and current locations.  The Veteran also referred to receiving treatment at "Bethesda National Naval Medical Center."  The Board notes that Walter Reed Army Medical Center closed its facility in Washington, DC in 2011 and combined with the Bethesda National Naval Medical Center to form the new Walter Reed National Military Medical Center.  It appears that potentially outstanding records from each of these federal government facilities are constructively of record and may be pertinent to the issues on appeal in this case; such records must be obtained.  VA has a duty to assist the appellant in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Records from service department medical facilities are constructively of record, and VA is obligated to obtain such records unless it is found that they would not be relevant.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Appropriate action is necessary to obtain any outstanding pertinent records and ensure that the record is complete.

Additionally, with regard to the increased rating issues on appeal, the Veteran's testimony at the January 2016 Board hearing indicated that his symptoms for each service-connected disability on appeal have increased in severity over the period of nearly 9 years that have elapsed since his most recent pertinent VA examinations in 2007.  VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Additionally, new VA examinations are necessary to obtain clarifying answers to medical questions raised in this case including with regard to determining (a) the nature and severity of any neurological manifestations (including claimed lower extremity radiculopathy) of the Veteran's service-connected back disability, and (b) the nature and severity of the symptom manifestations attributable to his service-connected small bowel obstruction.

Regarding the issue of service connection for a prostate disorder, the Board notes that the Veteran's STRs note the presence of an enlarged prostate during active duty service.  The RO's February 2008 rating decision noted a February 2002 MRI during service showed "an enlarged prostate."  Significantly, the Board's preliminary review of the record revealed that an October 2001 periodic medical examination report notes "Prostate Hypertrophy" in the report's "Summary of Defects."  The June 2007 VA examination report, less than a year following separation from service, notes the presence "Asymptomatic BPH" at that time.  The June 2007 VA examination report does not provide an opinion addressing the question of whether a current prostate diagnosis is etiologically linked to the Veteran's military service, including the findings of an enlarged prostate in service.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's testimony during the January 2016 Board hearing also suggested the presence of some symptoms that raise a question as to whether a disability beyond BPH may have emerged in the years that have passed since the June 2007 VA examination report.  The Board finds that a new VA examination is warranted to obtain the needed medical opinion to allow informed appellate review of the medical questions regarding prostate diagnosis and whether any current prostate diagnosis is related to the Veteran's military service.
Service Connection for Abdominal Aortic Aneurysm

An NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with the adjudicative decision by the AOJ and a desire to contest the result.  38 C.F.R. § 20.201.  A June 2013 rating decision denied a claim of service connection for abdominal aortic aneurysm.  In January 2014, the RO received the Veteran's VA Form 21-0958 and accompanying statement expressing his desire to appeal the June 2013 rating decision to the extent of the denial of service connection for abdominal aortic aneurysm.  The January 2014 NOD was timely, as it was filed within one year following the June 2013 rating decision.  38 U.S.C.A. § 7105(b); 38 CFR § 20.302 (2015).  The Board's review of the record found that an SOC has not yet been issued regarding the matter addressed in the January 2014 NOD.  38 U.S.C.A. § 7105(b); 38 CFR § 20.302 (2015).  A review of the record found that an SOC has not yet been issued in the matter.  The Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, this claim is not fully before the Board at this time and will only be so if the Veteran timely files a substantive appeal after issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for association with the record all outstanding records of medical treatment the Veteran has received for the disabilities on appeal from VA and other federal government sources.  Specifically, the Veteran has identified pertinent medical treatment (and possibly outstanding records) from Walter Reed Army Medical Center, Bethesda National Naval Medical Center, and the newer Walter Reed National Military Medical Center.  The record also suggests that the Veteran receives treatment from the Washington, DC VA Medical Center.  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2.  The AOJ should arrange for the Veteran to be examined (preferably by an orthopedic spine surgeon) to determine the severity of his service-connected back disability, including his reported (during the January 2016 Board hearing) right and left lower extremity radiculopathy.  (If, in the opinion of the examiner, a neurological or other consultation is deemed necessary, such consultation should be arranged.)  The entire record must be reviewed by the examiner in conjunction with this examination, and any tests or studies deemed necessary must be completed.  The studies conducted must include ranges of motion with notation of all further limitations due to pain, use, flare-ups, or other such factors.  The examiner should specifically note whether the spine is ankylosed, and indicate whether there are any further related neurological manifestations, and if so, their nature and severity.  The examiner must also indicate whether there is related intervertebral disc disease (and if so, whether there have been incapacitating episodes of such, and their frequency and duration).  The examiner must be provided a copy of the criteria for rating the orthopedic and neurological aspects of the disabilities.  The examiner should respond to the following:

(a) Describe all symptoms, and associated functional impairment, of the Veteran's service-connected back disability found.

(b) Describe in detail all symptoms (to include noting the nature, severity, and frequency) and associated limitations of the Veteran's service-connected bilateral lower extremity disabilities found.  Identify the nerves responsible for the Veteran's lower extremity symptoms, and classify the disabilities shown as mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerves.

(c) Describe in detail all symptoms (to include noting the nature, severity, and frequency) and associated limitations of any additional neurological impairments associated with the service-connected spinal disability.

The examiner must explain the rationale for all opinions, with citation to supporting factual evidence and medical literature, as deemed appropriate.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

3.  The AOJ should also arrange for a pulmonary diseases examination of the Veteran to assess the current severity of his asthma.  The Veteran's record must be reviewed by the examiner in conjunction with the examination, and the appropriate diagnostic studies must be completed.  The findings reported should be sufficiently detailed to allow for consideration of all rating criteria in 38 C.F.R. § 4.97, Code 6602.  The examiner should elicit from the Veteran information regarding the functional impairment that results from his asthma.  The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the functional impact of the Veteran's service-connected asthma.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Identify the treatment regimen prescribed for the Veteran's asthma.  Does he use (and if so, how often, i.e., daily or less frequently, and from what date) oral inhalational, bronchodilator, or inhalational anti-inflammatory medication therapy?

(b) How often does he require a physician's care for an exacerbation of asthma?

(c) Does he require use of oral or parenteral corticosteroids or immune-suppressive medications; and if so, is the medication "high dose"?

(d) Has he had any asthma attacks with episodes of respiratory failure (if so, identify the frequency)?

(e) What is the effect of his asthma on his daily activity and occupational functioning?

The examiner must explain the rationale for all opinions

4.  The AOJ should arrange for the Veteran to be examined by an internist or cardiologist to determine the current severity of his hypertension.  The Veteran's claims-file must be reviewed by the examiner in conjunction with the examination.  The examiner should note the predominant range of the Veteran's current blood pressure readings, whether the hypertension is controlled by medication, and the predominant range of blood pressure readings before control with medication.
5.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the current severity of his GERD and his residuals of small bowel obstruction.  The Veteran's entire record and the criteria in 38 C.F.R. § 4.114, and Codes 7346 and 7328 must be reviewed by the examiner in connection with the examination.  Findings and related impairment pertaining to GERD noted should be sufficiently detailed to allow for consideration of all of the criteria in Code 7346.  

The examiner should note all current symptoms and related impairment from the Veteran's residuals of small bowel obstruction, and identify the diagnostic code under 38 C.F.R. § 4.114 that best reflects the disability picture presented by that disability.

The examiner should include rationale with all opinions, citing to clinical data and other factual evidence as deemed appropriate.

6.  The AOJ should also arrange for the Veteran to be examined by a urologist to determine the nature and likely etiology of his claimed prostate disorder (to include any BPH).  The examiner should obtain a history from the Veteran, review his entire VA record (to specifically include this remand, his service treatment records, and his postservice treatment records), and provide opinions that respond to the following:

(a) Please identify (by diagnosis) each prostate disability found, specifically indicating whether or not he has BPH.  If a prostate disability entity noted in the record is not found on examination, the discrepancy must be explained (i.e., was it misdiagnosed, resolved since, etc.).

(b) Please identify the likely etiology for each prostate disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service, to include the in-service notation of "prostate hypertrophy" (including in the October 2001 periodic examination report)?

If it is determined a prostate disability is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions, should specifically comment on in-service notations of prostate hypertrophy / enlarged prostate, and should cite to supporting clinical data and medical literature.

7.  The AOJ should issue an appropriate SOC addressing the issue of service connection for abdominal aortic aneurysm, featured in the Veteran's January 2014 NOD.  To perfect an appeal to the Board in these matters, the Veteran must still timely file a substantive appeal (VA Form 9) after the issuance of the appropriate SOC.  He should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

8.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

